DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on June 29, 2021 for application 16/452,991.  Claims 1-17 and 19-20 were cancelled, and claims 21 and 22 were added as new claims.  Claims 18, 21, and 22 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed on June 29, 2021 have been fully considered, and the Examiner responds as provided below.
	Regarding the claim objection to claim 17 and the § 112(b) rejections of claims 17, 19 and 20 in the Office Action of April 15, 2021 (“Office Action”), see Office Action p. 2-3, the cancellation of the aforementioned claims renders the claim objection and § 112(b) rejections moot.
	Regarding the Applicant's response at page 6 of the Remarks that concerns the § 103 rejection of claim 18, the Examiner respectfully disagrees with the Applicant’s position and the § 103 rejection of claim 18 is maintained as detailed below.
	The Applicant initially states: 
As will now be discussed, this rejection is respectfully traversed. Each of independent claims 18, 21 and 22 recites as follows: "storing the given use authorization in a control memory structure included in a control computing system." The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
 
See Remarks p. 5.

The Applicant further argues: 
Applicant respectfully disagrees because model graphs are not memory structures and they do not control anything. Therefore, the model graphs of Banerjee cannot be properly considered as a control memory structure and Banerjee does not serve to disclose the above quoted limitations of claims 18, 21 and 22.”

See Id.


The issue at hand involves the interpretation of “control memory structure.”  Within the application’s disclosure, the specification states, “In an embodiment, the method includes causing (by the control computing system) a storing of an indication of each of the primary computing systems, of the corresponding relevant information and of the corresponding secondary computing systems into a control memory structure...”  See PG-PUB US 2020/0410083 ¶ [0061] (emphasis added).  The disclosure further indicates, “However, the control memory structure may be of any type (for example, a database, a file and so on),...”  See Id. 
	The Examiner initially notes the breadth of the limitation “control memory structure,” as the disclosure states it may be “of any type,” including “a database” or “a file.”  The breadth of this limitation is punctuated by the fact that a database, such as a MySQL database, is very different from a file.
	The disclosure indicates that the “control memory structure” can “stor[e] … an indication of each of the primary computing systems, of the corresponding relevant information and of the corresponding secondary computing systems.”  Within the Office Action, the Examiner relied upon Banerjee to teach the control memory structure, and the Examiner supported the conclusion by citing Banerjee Col. 4:64-5:40 and stated, a control memory structure).”  The Examiner also cited and quoted different portions of Banerjee as well, such as “The cloud trust module can be implemented as a graph model,” and “… to generate and store relationship data to be used to generate a cloud trust model for tracking ‘access transactions.’”  See Office p. 23 (emphasis added).
	The Applicant maintains, “model graphs are not memory structures and they do not control anything.”  The Examiner respectfully maintains that the memory structures of claim 18, which relate to “relevant information” between primary and secondary  computing systems, is fairly taught or suggested by at least the graph model of Banerjee that similarly “store relationship data” between different computing nodes, such as the “provider cloud” (or primary computing system) and the “consumer cloud” (or secondary computing system).  Thus, the Examiner respectfully maintains a graph model teaches or suggests a control memory structure.  
	With regard to the Applicant’s contention that the “model graphs … do not control anything,” the Examiner respectfully concludes that the control memory structure as recited within claim 18 fails to “control anything.”  Claim 18 recites, “controlling, by the control computing system,…,” and this is the only mention of anything being controlled within claim 18.  Thus, even assuming that the graph model fails to “control anything,” this is not of relevance because the control memory structure itself fails to “control anything” as recited within claim 18. 
Regarding the Applicant's response at page 5 of the Remarks that concerns the patentability of claims 21 and 22, the arguments for patentability rest upon the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)	
A.	Claims 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (US 8,931,041, “Banerjee”) in view of Lacey et al. (US 2017/0140714, “Lacey”).
Regarding Claim 18
A method (abstract, Fig. 3) comprising: 
for each given primary computing system of a plurality of primary computing systems (Fig. 1, Col. 4:48-63, “A cloud that is hosting protected resources [and acts as primary computing system[]] can be referred to as a ‘provider cloud’. A cloud that is accessing protected resources from a provider cloud [and acts as a secondary computing system[]] can be referred to as a ‘consumer cloud’,” and Col. 2:31-37, “The graph model comprises nodes and edges connecting at least a subset of the nodes. The nodes represent users, consumer clouds, and provider clouds, and the edges represent relationships between the nodes,” i.e., “provider clouds” represent a plurality of primary computing systems), 
granting a use authorization to the given primary computing system (Col. 11:45-12:3, “John Smith, is granting a consumer cloud, Google Docs™ cloud, access to a subset of his protected resources stored by the provider cloud, Salesforce® cloud,” i.e., the “provider cloud” is the primary computing system to which “John Smith” has a use authorization that he is employing to enable the “consumer cloud” to “access … his protected resources stored by the provider cloud;” see also Lacey ¶ [0035], “In addition, the user information database 106 may include one or more consents authorizing release of personal information associated with a particular user (e.g., permission data 440, FIG. 4).”), 
with the use authorization including a definition of relevant information to which the use authorization is applicable (Col. 11:45-12:3, i.e., the use authorization is defin[ed] by the relevant information that pertains to “John Smith” and is applicable to the “provider cloud” that serves as a primary computing system) and 
1 …; 
for each given use authorization of the plurality of use authorizations respectively corresponding to the plurality of primary computing systems (Col. 4:64-5:40, i.e., the each given use authorization … corresponding to the plurality of primary computing systems), 
storing the given use authorization in a control memory structure (Col. 4:64-5:40, “One or more network proxies 190 can be configured to detect and intercept the resource authorization messages (e.g., OAuth messages) being redirected to the web browser 140 to generate and store relationship data [as an indication of the cloud and user relationships] to be used to generate a cloud trust model for tracking ‘access transactions’,” and Col. 11:45-12:3, “The enterprise security module stores relationship data that reflects this access transaction,;” and Col. 4:64-5:40, “The cloud trust model can be implemented as a graph model,” i.e., the stored “graph model” represents a control memory structure) included in a control computing system (Figs. 1 & 2, Col. 5:23-40, i.e., the “enterprise security module 161,” and Col. 7:35-51 “The storage sub-module 217 can store the relationship data 251 in a data store 250 that is coupled to the enterprise security module 200.”); and 
controlling, by the control computing system, use of information by the plurality of primary computing systems and the plurality of secondary computing systems according to the use authorizations stored in the control memory structure (Col. 9:45-56, “…providing an access token [(which enables controlling in accordance with the “relationship data” encompassed by the “graph model”)] to a consumer cloud.  An access token can be a string denoting a specific scope, duration, and other access attributes. A consumer cloud can use an access token to access [or use] the protected resources [as relevant information] hosted by a provider [or primary] cloud. A token allows an enterprise end-user to grant a consumer [or secondary] cloud access to their .
Banerjee doesn’t disclose
	1 any authorization(s) to transfer the first use authorization to a secondary computing system of a plurality of secondary computing systems,  
Lacey, however, discloses
	1 any authorization(s) to transfer the first use authorization to a secondary computing system of a plurality of secondary computing systems (¶ [0031], “For example, a user may be prompted, via the client device 102-1, to approve [or authorize[]] or deny a request for one third-party [acting as a primary computing system[]] to share [or transfer] that user's PII with another third-party [acting as a corresponding secondary computing system[]].”),
Regarding the combination of Banerjee and Lacey, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information control system of Banerjee to have included third-party authorization feature of Lacey. One of ordinary skill in the art would have been motivated to incorporate the third-party authorization feature of Lacey because Lacey teaches a system where “routing PII [personally identifiable information] permissioning requests from multiple third parties through the hub server 104, control over such requests is [beneficially] centralized and standardized, allowing users a [convenient] single and simple point of contact to control who has access to their PII, as well as what it may be used for, and when it may be used and/or received.”  See Lacey ¶ [0049].  In other words, the centralized system taught by Lacey is beneficially convenient to users.
Regarding Independent Claims 21 and 22
With respect to independent claims 21 and 22, a corresponding reasoning as given earlier for independent claim 18 applies, mutatis mutandis, to the subject matter of claims 21 and 22. Therefore, claims 21 and 22 are rejected, for similar reasons, under the grounds set forth for claim 18.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491